19 F.3d 1430
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John W. TODD, a/k/a Christopher S. Kollyns, Plaintiff Appellant,v.Alton MCMILLAN, Former head social worker, Broad RiverCorrectional Institute of the SCDC,andParker Evatt, Commissioner, SCDC;  George Marten, III,Warden, BRCI, SCDC;  Ralph S. Beardsley, Unit Manager, BR R& E, SCDC;  Al Waters, Chief, Internal Affairs, SCDC;  BillWhite, Deputy Warden, BRCI, SCDC;  Robert Baxley,Investigator, BRCI, SCDC;  Judith Baker, Head Doctor, BRCI,SCDC;  Fitts Freeman, Contraband Officer, ACI, SCDC,Defendants Appellees.
No. 93-7304.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 31, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry M. Herlong, Jr., District Judge.
John W. Todd, appellant pro se.
Laura Callaway Hart, Jeffrey L. Payne, Turner Padget, Graham & Laney, Columbia, SC, for appellees.
D.S.C.
DISMISSED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment for some, but not all, of the Defendants in his 42 U.S.C. Sec. 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED